               Case 5:20-cv-00010-LGW-BWC Document 11 Filed 01/06/21 Page 1 of 1




                         In the United States District Court
                         For the Southern District of Georgia
                                 Waycross Division
              MARTY LAMAR BAIRD,                          *
                                                          *
                           Plaintiff,                     *      CIVIL ACTION NO.: 5:20-cv-10
                                                          *
                    v.                                    *
                                                          *
              MRS. DAVIS; ANGUS BAREFOOT;                 *
              RICKY STONE; and UPTON, in their            *
              individual and official capacities,         *
                                                          *
                           Defendants.                    *

                                                      ORDER

                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge’s Report and

              Recommendation.           Dkt. No. 9.    No party to this action filed

              Objections to this Report and Recommendation.             Accordingly, the

              Court ADOPTS the Magistrate Judge’s Report and Recommendation as

              the opinion of the Court.             The Court DISMISSES Plaintiff’s

              official capacity claims for monetary damages against all

              Defendants.     Plaintiff’s deliberate indifference claims against

              all Defendants remain pending.             Dkt. No. 10.

                   SO ORDERED, this 6th day of January, 2021.




                                                HON. LISA GODBEY WOOD, JUDGE
                                                UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF GEORGIA



AO 72A
(Rev. 8/82)
